DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 and 11-12 and new claims 15 and 16 are presented for examination. 
Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach the amendment where the bus bar and coil and molded integrally with the coil and the coil molding is configured so that the bus bar has at least both ends integrated with the coil. Applicant argues that claim 11 is clearly directed to a method, therefore Examiner respectfully indicates that the claim be restricted/withdrawn or cancelled or written in apparatus form, a claim of one statutory class cannot depend from a claim of a different statuary class, By statute, patentable subject matter is limited to a process, a machine, a manufacture, or a composition of matter. In practice, this means a claim must be one of these classes of claims.
Examiner respectfully disagrees with applicants arguments regarding the USC 103 rejection and indicates that the prior art still teach the new amended claims, specially Sasaki teaches and a bus bar (23,34,11-13,21-23,34) connected to the coil (via 2314v) and molded integrally with the coil (see Fig.4, P[0040]),  the coil molding is configured so that the bus bar (23, annotated Fig.5) has at least both ends (ends at 2313b, 2313U) respectively integrated (connected, see Fig.5, and see Fig.4 showing 2314V is connected to the coils and are all part of the coil molding) with the coil (see Fig.4); and the bus bar (23) and the coil (see Fig.4) are attached to a stator core while the bus bar and the coil are integrated (the coil and bus bar are connected and are integrated together as a circuit connected and encapsulated with 120, Integrate: to unit with something else, to integrate is to combine, and to incorporate parts in to a whole which in this case integrating the coils and bus bars and making the stator which is part of the motor the whole, making the device integral, P[0040], the coils and bus bars are connected ").   Integral as indicated in Merriam Webster dictionary is defined as means formed as a unit with another part, therefore, the bus and coils are formed as unit to supply power or current to produce magnetic flux as part of the unit/ motor structure, they compose  of constituent parts, Integral I dictionary .com is defined . 

    PNG
    media_image1.png
    671
    550
    media_image1.png
    Greyscale

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOLDED COIL BODY WITH COIL AND SEMIANNULAR BUSBARS INTEGRALLY CONNECTED WITH COILS IN THE MOLDED COIL BODY”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11: It is unclear if the claim encompasses a device or a method.
****THE WHOLE CLAIM**** " seem to be directed to apparatus structure instead of method steps. As such, claim 11 is neither directed to a “process” nor a “machine”, but rather embrace or overlap two different statutory /classes of invention. The court determined in IPXL Holdings LLC v. Amazon.com, Inc., 77 UDPQ2d 1140 (Fed. Cir. 2005) that claims with a device structure and a method step therein are indefinite under 112(2) because it cannot be determined when the claim is infringed. Additionally, combining two separate statutory classes of invention in a single claim raises a serious question for a manufacturer or seller regarding infringement. Therefore, a claim directed to more than one different statutory class of invention is not sufficiently precise to provide competitors with an accurate determination of the "metes and bounds" of protection involved so that an evaluation of the possibility of infringement may be ascertained with a reasonable degree of certainty, as discussed by the court in In re Hammack, supra (Ex Parte Lyell). For examination purposes, the limitations in question will be interpreted as "put the claim in apparatus form”, a claim of one statutory class cannot depend from a claim of a different statuary class, By statute, patentable subject matter is limited to a process, a machine, a manufacture, or a composition of matter. In practice, this means a claim must be one of these classes of claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US PG Pub 20100052461 hereinafter “Sasaki”) in view of Aono et al. (US PG Pub 20110297474 hereinafter “Aono”). 
Re-claim 1,  Sasaki discloses a coil molding (annotated Fig.4) attached to a stator (110) of a motor, the coil molding comprising: a coil (11U-11W,514U-514U)) wound around each of teeth of the stator (10,110,see Fig.2, or claim 4); and a bus bar (23,34,11-13,21-23,34) connected to the coil (via 2314v) and molded integrally with the coil (see Fig.4, P[0040]),  the coil molding is configured so that the bus bar (23, annotated Fig.5) has at least both ends (ends at 2313b, 2313U) respectively integrated (connected, see Fig.5, and see Fig.4 showing 2314V is connected to the coils and are all part of the coil molding) with the coil (see Fig.4); and the bus bar (23) and the coil (see Fig.4) are attached to a stator core while the bus bar and the coil are integrated (the coil and bus bar are connected and are integrated together as a circuit connected and encapsulated with 120, Integrate: to unit with something else, to integrate is to 
Sasaki fails to explicitly teach the bus bar having a substantially semi annular shape when viewed from a central axis of the motor.  

    PNG
    media_image2.png
    761
    604
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    561
    656
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    566
    613
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    589
    722
    media_image5.png
    Greyscale

However, Aono teach the bus bar (32, 33) having a substantially semi annular shape (annotated Fig.8 and Fig.7) when viewed from a central axis of the motor (annotated Fig.7 and Fig.8, middle of drawing is central axis).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the bus bars disclosed by Sasaki wherein the bus bar having a substantially semi annular shape when viewed from a central axis of the motor as suggested by Masato to avoid crawling of the conductive wire, improving workability and miniaturize wiring work (Aono, P [44]).  


    PNG
    media_image6.png
    392
    392
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    577
    606
    media_image7.png
    Greyscale

Re-claim 2, Sasaki as modified discloses the coil molding according to claim 1, wherein a set of coils (P [0056], L.1-10, coils) wound respectively around the plurality of teeth (around stator core 110), see Fig.1) are molded integrally with each (molded by resin 120, see Fig.3 and Fig.4).  
Re-claim 3, Sasaki as modified discloses the coil molding according to claim 2, wherein the integrally molded coils(11U-11W,514U,514W) each have a natural number of turns (annotated Fig.2 shows coils with number or turns which is a natural number, more than 1).  
Re-claim 4. Sasaki as modified discloses the coil molding according to claim 2, wherein the integrally molded coils (514v, see Fig.4) each have a number of turns (see Fig.2, wires are turned around stator tooth), the number being calculated by multiplying a natural number (32, each 2 layers have 32 wires) by a number obtained through adding an integer more than or equal to one and ½ (5, there are 5 layers of 32 wires, therefore, it would be 160 turns).  
Re-claim 5, Sasaki as modified discloses the coil molding according to claim 2 above. 
Sasaki as modified fails to explicitly teach wherein the set of integrally molded coils include a first coil having a clockwise winding direction when viewed from a center of the motor, and a second coil having a counterclockwise winding direction when viewed from the center of the motor.  
However, Aono teaches wherein the set of integrally molded coils (41-45) include a first coil (41a, 42a, 43a, 43b, P [0024, L.232-233) having a clockwise winding direction when viewed from a center of the motor, and a second coil having a counterclockwise winding direction (44a-46a p [0024], L.230-231) when viewed from the center of the motor.  


    PNG
    media_image5.png
    589
    722
    media_image5.png
    Greyscale

Re-claim 6, Sasaki as modified discloses the coil molding according to claim 2, wherein the set of coils (see annotated Fig.4) and at least one bus bar (2314V, they are connected together) are molded integrally (integral, formed as a unit with another member).  
Re-claim 7, Sasaki as modified discloses the coil molding according to claim 2, wherein the set of integrally molded coils (see Fig.4, and Fig.2, also see P [0056], L.1-10, coils are molded and resin is between adjacent coils) are disposed adjacent to each other (see Fig.4, coils are neighboring coils, see P [0056]).  
Re-claim 8, Sasaki discloses a motor comprising a cover case (P[0035, housing) accommodating a shaft (30, see P[0035, housing accommodating a shaft), a rotor (20) provided in contact with an outer circumference of the shaft (30), and a stator (10) disposed outside the rotor (20) and constantly spaced apart from the rotor (20, see Fig.1), wherein the stator includes a stator core (110, see Fig.3, annular stator core) having a substantially annular shape (annular shape in Fig.3 of 110), a plurality of teeth (annotated Fig.2) provided at equal intervals along an inner circumference of the stator core (annotated Fig.2), slots (annotated Fig.2) each provided between the teeth (see Fig.2), and the coil molding (120) according to claim 1 attached to the slots ( and disposed in the slots (P[0078], resin, mold flow into area between 510, and stator core 110) and the coil (see Fig.4, coil is around tooth) is wound around each of the plurality of teeth( see annotated Fig.2).  
Re-claim 12, Sasaki as modified discloses the coil molding according to claim 1, wherein the bus bar has a plane being parallel to the central axis (annotated Fig.4) and having a sectional shape (annotated Fig.4), and a plurality of the coils (annotated Fig.4, the coils face each other) facing each other with the teeth (being interposed each (each of the teeth, see Fig.) have a section being vertical  (annotated Fig.2, shape of teeth is vertical, at least the front section, also see Fig.4 showing vertical face of teeth) to the central axis and having a shape different from the sectional shape of the bus bar (bus bars have different shapes than the teeth, see Fig.2 and Fig.4).
Re-claim 16, Sasaki as modified discloses the coil molding according to claim 1, wherein the coil and the bus bar (see Fig.5, each 23 is united with 2313V,2314v connecting each phase together, connecting one phase as one unit, one phase, annotated Fig.4) are a unitary member (the coil and the bus bars are part of the stator system providing a circuit therefore are unitary member that is conductive of the electrical circuit providing power to the machine making them a unitary member that provides unity to make the motor function properly as a unit, the bus bar and coil unit to form the stator, P[0040], the coils and bus bars are connected).

Claim 11  are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Aono as applied to claim 1 above, and in further view of Endo (JP2010110122A hereinafter “Endo”). 
Re-claim 11, Sasaki as modified discloses the structure of claim 11, however, Sasaki fails to teach steps of a method of assembling a stator, the method comprising: preparing the coil molding according to claim 1; attaching each of the teeth of the stator to a coil of the coil molding; attaching the coil molding provided 
However, Endo teach the method (P[0032, Fig.5) comprising: preparing the coil molding according to claim 1; attaching each of the teeth (2a) of the stator to a coil (180,, 4,bending coil pair 40 around core 2a, see P[0032]) of the coil molding (see ; attaching (Fig.6 ) the coil molding (attaching components, and molding 184 + 180,+140 and 171) provided with the teeth to a stator core; 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to show a method of manufacturing the stator disclosed by Sasaki assembling a stator, the method comprising: preparing the coil molding according to claim 1; attaching each of the teeth of the stator to a coil of the coil molding; attaching the coil molding provided with the teeth to a stator core; as suggested by Endo to build the stator as it is shown using various steps as in Endo,  furthermore,  Examiner points out this “claim 11” limitations is also considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113, the structure of Sasaki teaches a structure of a stator that is manufactured with core having teeth, with winding wound around teeth and molding and all of the components joined and attached together to form the stator assembly is typical and could be done with different steps but will end up with same structure of stator, examiner recommends changing claim to apparatus claim form.
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Aono as applied to claim 1 above, and in further view of Nakamasu et al. (US PG Pub 20170155296 hereinafter “Nakamasu”). 
Re-claim 15, Sasaki as modified discloses the coil molding according to claim 1,
However, Sasaki fail to explicitly teach wherein the coil and the bus bar have the same composition.  
Nakamasu teaches the coil (4131) and the bus bar (4132) have the same composition (P [0083], 413 is an insulated wire rectangular wire with rectangular cross section, which includes 4132 and 4131).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the coil and bus bar disclosed by Sasaki as modified wherein the coil and the bus bar have the same composition as taught by Nakamasu to increase number of turns of the wound wire and decrease number of connections parts having more efficient manufacturing and assembly (Nakamasu, P [0089]).  

    PNG
    media_image1.png
    671
    550
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834